UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: December 31 Date of reporting period: S eptember 30, 2009 ITEM 1. SCHEDULE OF INVESTMENTS Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2009 (Unaudited) Shares Value Common Stocks 81.75% (Cost $461,751,527) Consumer Discretionary 0.00% Publishing 0.00% Idearc, Inc. (I) 26,830 671 Energy 7.76% Oil, Gas & Consumable Fuels 7.76% BP PLC, SADR 165,000 8,782,950 Chevron Corp. 25,000 1,760,750 Spectra Energy Corp. (Z) 1,155,000 21,875,700 Total SA, SADR (Z) 115,000 6,814,900 Industrials 1.50% Industrial Conglomerates 1.50% General Electric Co. (Z) 460,000 7,553,200 Telecommunication Services 3.50% Diversified Telecommunication Services 1.74% Alaska Communications Systems Group (Z) 55,000 508,750 AT&T, Inc. 150,000 4,051,500 Fairpoint Communications, Inc. 4,248 1,742 Verizon Communications, Inc. 140,000 4,237,800 Wireless Telecommunication Services 1.76% Vodafone Group PLC, SADR (Z) 396,000 8,910,000 Utilities 68.99% Electric Utilities 15.43% American Electric Power Co., Inc. (Z) 580,000 17,974,200 Duke Energy Corp. (Z) 765,000 12,041,100 Entergy Corp. 15,000 1,197,900 Great Plains Energy, Inc. (Z) 40,000 718,000 Northeast Utilities 135,000 3,204,900 Pinnacle West Capital Corp. (Z) 215,000 7,056,300 PNM Resources, Inc. (Z) 58,000 677,440 Progress Energy, Inc. (Z) 600,000 23,436,000 Southern Co. (Z) 370,000 11,717,900 Gas Utilities 9.05% Atmos Energy Corp. (Z) 741,800 20,903,924 Northwest Natural Gas Co. (Z) 130,000 5,415,800 ONEOK, Inc. (Z) 530,000 19,408,600 Multi-Utilities 44.51% Ameren Corp. (Z) 555,000 14,030,400 Black Hills Corp. (Z) 560,000 14,095,200 CH Energy Group, Inc. (Z) 390,000 17,280,900 Consolidated Edison, Inc. (Z) 317,500 12,998,450 Dominion Resources, Inc. (Z) 405,000 13,972,500 DTE Energy Co. (Z) 680,658 23,918,322 Integrys Energy Group, Inc. (Z) 580,000 20,816,200 NiSource, Inc. (Z) 790,500 10,980,045 Page 1 Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2009 (Unaudited) Shares Value Utilities (continued) NSTAR (Z) 625,000 $19,887,500 OGE Energy Corp. (Z) 760,000 25,140,800 Public Service Enterprise Group, Inc. (Z) 330,000 10,375,200 Teco Energy, Inc. (Z) 387,800 5,460,224 Vectren Corp. (Z) 780,000 17,971,200 Xcel Energy, Inc. (Z) 941,939 18,122,906 Shares Value Preferred Stocks 66.23% (Cost $386,364,323) Consumer Discretionary 1.26% Media 1.26 % CBS Corp., 7.250% 145,000 3,236,400 Comcast Corp., 7.000% (Z) 125,500 3,131,225 Energy 6.39% Gas Utilities 2.93 % Southern Union Co., 7.550% (Z) 602,700 14,826,420 Oil, Gas & Consumable Fuels 3.46 % Nexen, Inc., 7.350% (Z) 761,000 17,457,340 Financials 35.03% Capital Markets 0.03 % Lehman Brothers Holdings, Inc., 5.940%, Depositary Shares, Ser C (I) 274,760 68,690 Lehman Brothers Holdings, Inc., 6.500%, Depositary Shares, Ser F (I) 219,300 37,281 Lehman Brothers Holdings, Inc., 5.670%, Depositary Shares, Ser D (I) 65,000 26,000 Commercial Banks 3.70 % HSBC Holdings PLC, 8.125% (Z) 50,000 1,292,000 USB Capital VIII, 6.350%, Ser 1 55,000 1,277,650 Wells Fargo & Co., 8.000% (Z) 647,900 16,139,189 Consumer Finance 0.86 % HSBC Finance Corp., 6.360%, Depositary Shares, Ser B (Z) 150,000 3,108,000 SLM Corp., 6.970%, Ser A (Z) 40,600 1,248,450 Diversified Financial Services 26.78 % Bank of America Corp., 8.200% (Z) 185,000 4,325,300 Bank of America Corp., 6.204%, Depositary Shares, Ser D (Z) 240,000 4,507,200 Bank of America Corp., 6.625% (Z) 355,000 6,684,650 Bank of America Corp., 6.375% (Z) 139,000 2,495,050 Bank of America Corp., 6.700% (Z) 500,000 9,450,000 Bank of America Corp., 8.625%, Ser MER (Z) 957,800 22,671,126 CIT Group, Inc., 6.350%, Ser A 310,000 790,500 Citigroup Capital VIII, 6.950% 522,300 10,378,101 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 282,000 6,429,600 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 310,000 6,429,400 Page 2 Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2009 (Unaudited) Shares Value Financials (continued) Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 797,893 $18,574,949 ING Groep NV, 6.200% (Z) 109,100 1,595,042 ING Groep NV, 7.050% (Z) 140,000 2,191,000 JPMorgan Chase & Co., 5.490%, Ser G (Z) 256,100 11,119,862 JPMorgan Chase & Co., 5.720%, Ser F (Z) 15,100 657,001 JPMorgan Chase & Co., 6.150%, Ser E (Z) 98,000 4,483,500 JPMorgan Chase & Co., 8.625% (Z) 143,000 3,939,650 RBS Capital Funding Trust VII, 6.080% (Z) 983,000 9,643,230 Royal Bank of Scotland Group PLC, 5.750%, Ser L 858,500 9,048,590 Insurance 3.66 % MetLife, Inc., 6.500%, Ser B (Z) 780,000 18,509,400 Telecommunication Services 3.82% Wireless Telecommunication Services 3.82 % Telephone & Data Systems, Inc., 7.600% 430,000 9,890,000 United States Cellular Corp., 7.500% (Z) 398,294 9,423,636 U.S. Government Agency 0.02% U.S. Government Agency 0.02% Federal National Mortgage Assn. (8.250% to 12-31-10 then variable) (I) 60,000 96,600 Utilities 19.71% Electric Utilities 13.88 % Alabama Power Co., 5.300%, Class A (Z) 176,500 4,059,500 Carolina Power & Light Co., 5.440% (Z) 111,493 9,229,535 Duquesne Light Co., 6.500% (Z) 427,000 19,375,125 Entergy Arkansas, Inc., 4.560% (Z) 9,388 663,321 Entergy Arkansas, Inc., 6.450% (Z) 110,000 2,385,625 Entergy Mississippi, Inc., 4.920% (Z) 8,190 616,298 Entergy Mississippi, Inc., 6.250% (Z) 197,500 4,240,088 FPC Capital I, 7.100%, Ser A (Z) 70,000 1,757,000 FPL Group Capital Trust I, 5.875% (Z) 255,000 6,438,750 PPL Electric Utilities Corp., 6.250%, Depositary Shares (Z) 300,000 7,021,890 PPL Energy Supply, LLC, 7.000% (Z) 297,512 7,750,188 Southern California Edison Co., 6.000%, Ser C (Z) 30,000 2,452,500 Southern California Edison Co., 6.125% (Z) 50,000 4,196,875 Independent Power Producers & Energy Traders 1.47 % Constellation Energy Group, Inc., 8.625%, Ser A 300,000 7,440,000 Multi-Utilities 4.36 % BGE Capital Trust II, 6.200% 147,100 3,239,142 Interstate Power & Light Co., 7.100%, Ser C (Z) 20,700 528,264 Interstate Power & Light Co., 8.375%, Ser B (Z) 230,000 6,463,000 Pacific Enterprises, 4.500% (Z) 45,000 3,377,250 Public Service Electric & Gas Co., 5.050%, Ser D 22,987 2,172,961 Public Service Electric & Gas Co., 5.280%, Ser E 22,930 2,002,936 Xcel Energy, Inc., 4.560%, Ser G (Z) 53,900 4,252,171 Page 3 Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2009 (Unaudited) Maturity Rate date Par value Value Short-Term Investments 2.44% (Cost $12,338,000) U.S. Government Agency 1.58% Federal Home Loan Bank Discount Notes 0.010% 10-1-09 8,000,000 8,000,000 Par value Value Repurchase Agreement 0.86% Repurchase Agreement with State Street Corp. dated 9-30-09 at 0.01% to be repurchased at $4,338,001 on 10-01-09, collateralized by $3,775,000 Federal Home Loan Bank, 4.645% due 10-5-17 (valued at $3,878,813, including interest) and $530,000 Federal Home Loan Bank, 4.50% due 9-13-19 (valued at $551,200, including interest). $4,338,000 4,338,000 Total investments (Cost $860,453,850) 150.42% Other assets and liabilities, net (50.42%) Total net assets 100.00% The percentage shown for each investment category is the total value that the category as a percentage of the net assets of the Fund. SADR Sponsored American Depositary Receipts (I) Non-income producing security. (Z) All or a portion of this security is pledged as collateral for the Committed Facility Agreement. Total collateral value at September 30, 2009 was $612,609,377.  At September 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $871,088,835. Net unrealized depreciation aggregated $110,606,510, of which $46,674,671 related to appreciated investment securities and $157,281,181 related to depreciated investment securities. Page 4 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P . M . , Eastern Time . Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade . Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes . Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading . Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below . Certain short-term debt instruments are valued at amortized cost. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques.  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. 5 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of September 30, 2009, by major security category or security type. Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as options and interest rate swaps which are stated at market value. INVESTMENTS IN SECURITIES LEVEL 1 LEVEL 2 LEVEL 3 TOTALS Consumer Discretionary $6,368,296 - - Energy 71,518,060 - - Financials 177,120,411 - - Industrials 7,553,200 - - Telecommunication Services 37,023,428 - - U.S. Government Agency 96,600 - - Utilities 398,283,073 $50,181,257 - Short-Term Investments - 12,338,000 - Total Investments in Securities - Other Financial Instruments - $ (5,426,110) Totals - Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take receipt of all securities underlying the repurchase agreements it has entered into until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Financial Instruments Options The Fund may purchase and sell put and call options on securities, securities indices, currencies and futures contracts. A call option gives the purchaser of the option the right to buy (and the seller the obligation to sell) the underlying instrument at the exercise price. A put option gives the purchaser of the option the right to sell (and the writer the obligation to buy) the underlying instrument at the exercise price. For more information on options, please refer to the Funds prospectus, semiannual and annual reports. During the period ended September 30, 2009, the Fund used written options to enhance potential gains and to hedge against anticipated changes in securities markets. The following summarizes the written options contracts held as of September 30, 2009: Notional Amount Premiums Received Outstanding, beginning of period - - Options written 1,225,300 $12,931,842 Option closed (871,300) (10,296,983) Options expired - - Options exercised - - Outstanding, end of period 6 Summary of written options outstanding on September 30, 2009: Exercise Expiration Number of Notional Name of Issuer Price Date Contracts Amount Premium Value Calls Oil Index $1,030.00 Oct 2009 55 5,500 $178,585 ($102,575) S&P 600 SmallCap Index 325.00 Oct 2009 165 16,500 127,878 (65,175) S&P 100 SmallCap Index 485.00 Oct 2009 215 21,500 326,155 (215,000) KBW Bank Index 50.00 Oct 2009 1,125 112,500 168,504 (50,625) S&P 400 MidCap Index 700.00 Oct 2009 75 7,500 156,300 (76,125) Morgan Stanley Cyclical Index 760.00 Oct 2009 70 7,000 169,190 (80,500) Housing Sector Index 115.00 Oct 2009 465 46,500 172,980 (12,787) Semiconductor Index 330.00 Oct 2009 160 16,000 140,320 (116,000) S&P 100 Index 495.00 Oct 2009 1,155 115,500 1,040,685 (623,700) Biotechnology Index 960.00 Oct 2009 55 5,500 154,262 (51,700) During the third quarter, the Fund held written options whose total notional amounts ranged approximately from 500 to 375,000. Interest rate swap contracts Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The payments are made semiannually. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. The Fund entered into interest rate swaps in anticipation of rising interest rates. The following summarizes the contracts held as of September 30, 2009: Payments Payments USD Notional Made by Received by Effective Maturity Unrealized Counterparty Amount Fund Fund Date Date Depreciation Market Value Bank of 3 Month America $95,000,000 3.600% LIBOR (a) 01-09-2008 01-10-2011 ($4,031,923) ($4,031,923) (a) At September 30, 2009, the 3-month LIBOR rate was 0.28688%. Interest rate swaps notional amounts at September 30, 2009 are representative of the activity during the period. Fair value of derivative instruments by risk category The table below summarizes the fair values of derivatives held by the Fund at September 30, 2009 by risk category: Derivatives not accounted for as hedging instruments Asset Derivatives Fair Liability Derivatives under FAS 133 Financial instruments location Value Fair Value Equity contracts Written options - ($1,394,187) Interest rate contracts Interest rate swaps - (4,031,923) Total - 7 Risks and uncertainties There are a number of risk factors that may play a role in shaping the Funds overall risk profile. For further details, see the Funds Prospectus and Statement of Additional Information. Credit facility agreement The Fund utilizes a Committed Facility Agreement (CFA) to increase its assets available for investment. In prior fiscal periods, the Fund used Auctioned Preferred Shares (APS) for leverage. When the Fund leverages its assets, common shareholders pay all fees associated with and have the potential to benefit from leverage. 8 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Advantaged Dividend Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 23, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: November 23, 2009
